DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on December 16th 2021 has been entered. Claims 1, 2, 4 – 7 and 9 – 20 have been amended and claim 3 has been cancelled with claim 21 newly added. Claims 1, 2, 4 - 21 are currently pending.

Response to Arguments
35 U.S.C. 112
3.	Applicant’s amendments to claim 1 and 20 overcome the prior 35 U.S.C. 112 rejection therefore the rejection is withdrawn
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 9 -15, filed December 16th 2021, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are persuasive.
In regards to claim 1, the gravamen of applicant’s argument is that amended claim 1 is not taught by the combined referenced on record i.e. Larson in view of Witkowski. Applicant then concludes that in the Witkowski referenence “the system of 
join, rather than having been retrieved from Table 0.4 Thus, Witkowski imposes restrictions on non-nullability of column values: o.rowid cannot have null values.”
Examiner respectfully agrees in part and disagrees in part. Examiner agrees that the result set from the Witkowski reference is based on existing columns from the base tables and therefore the pseudo column data is know from the start. Examiner disagrees that thte “o.rowid cannot have null values.” Wikowski in Fig 7 discloses a virtual column that sustains null values as recite in the query statements WHERE clause “(i)the right table rowid pseudo column equals NULL”
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Basu et al., (United States Patent Publication Number 20090150366) hereinafter Basu.


Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1, 4, 12, 15, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Basu et al., (United States Patent Publication Number 20090150366) hereinafter Basu.
Regarding claim 1 Larson teaches a  computer-implemented method (Fig. 2, methodology [0014])  of generating materialized views (creating materialized views [0031]) of a database (database [0036]) for query optimization, (query optimization  [0176]) comprising: creating, with one or more processors, (processors [0198]) a query definition (view definition “such as query definition [0035]) of a materialized view (ABS., materialized) (materialized view [0033]) an outer join (left outer join [0048]) of a left  database table (table “T1” [0048]) and a right database table, (table “T2” [0048]) as a result of the left outer join (left outer join [0048]) or the right outer join operation; (right outer join [0048]) and creating, with the one or more processors, (processors  the materialized view (ABS., materialized) (materialized view [0033]) using the query definition (view definition “such as query definition [0035]) 
Larson does not fully disclose an additional virtual tagging column comprising a value indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist as a result of the outer join.
Basu teaches an additional virtual tagging column (a virtual column is illustrated with the following DDL statement [0011] create table t1 (c1 number, c2 number, c3 (c1 + c2)) [0012]) such as “c3” is virtual column comprising a value (computed value [0014]) indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist as a result of the outer join (the values of c3 may be computed dynamically based on values stored in regular columns c1 and c2 at the time of the computation. [0014])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Basu wherein an additional virtual tagging column comprising a value indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist as a result of the outer join. By doing so a virtual column may also be derived from SQL functions and user-defined functions in addition to expressions. Basu [0019]


Regarding claim 4 Larson in view of Basu teaches the method of claim 1.
Larson as modified further teaches comprising the one or more processors (processors [0198]) storing the created materialized view with a the query definition and the query results generated (ABS., updating the stored materialized view result associated with the materialized view definition) (updating the materialized views created by the view component 102. [0031]) by executing the query definition  (Fig. 15 execute the disclosed materialized view maintenance architecture [0194])

Regarding claim 12 Larson in view of Basu teaches the method of claim 1.
Larson as modified further teaches comprising optimizing (reducing the maintenance overhead through optimization [0112]) an inner join query (inner join [0048]) using materialized views (materialized views [0033]) including a harmonized table of the database, (customer table with group by operation[0180]) by: retrieving, with the one or more processors, (processors [0198]) a second query definition (get next view “such as second query definition [0035]) in a second materialized view (next view  [0035]) including a join of the left  database table and the right database table (The (inner) join of the tables is defined as T11><1PT2 ={(t1,t2 )lt1ET1 , t2ET2 , p(t1,t2)}. [0048]) harmonized using a "group by" operation (outer join of the tables Customer where Customer is T1 and Orders is T2 to remove at least one duplicate entry (An operator is also needed that removes duplicates [0043]) in at least one of the left  database table (table “T1” [0048]) and the right  database table; (table “T2” [0048]) determining, with the one or more processors, (processors [0198]) whether a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of an inner join (inner join [0048]) is subsumed (subsumed [0064]) see paragraphs [0068] – 0070], [0119] – [0120] by the materialized view (ABS., materialized) (materialized view [0033]) query definition; (view definition “such as query definition [0035]) and returning, with the one or more processors, (processors [0198]) the query result of the inner join  (aggregated inner join views [0191]) by retrieving a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191])  of the materialized view  (ABS., materialized) (materialized view [0033])

Regarding claim 18 Larson in view of Basu teaches the system of claim 15.
Larson as modified further teaches wherein the at least one processor (processors [0198]) executes further instructions (computer executable instructions [0194]) to optimize (reducing the maintenance overhead through optimization [0112]) an inner join query (inner join [0048]) using materialized views (materialized views [0033]) including a harmonized table (group-by tables [0184]) of the database, by performing operations comprising: retrieving a second query definition (get next view “such as second query definition [0035]) in a materialized view (materialized views [0033]) including a join (left outer join [0048]) of the left  database table (table “T1” [0048])  and the right database table (table “T2” [0048])  harmonized using a "group by" operation (group by on c_custkey  [0180]) to remove at least one duplicate entry (removes duplicates [0043]) in at least one of the left database table (table “T1” [0048]) and the right database table; (table “T2” [0048]) determining whether a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of an inner join (inner join [0048]) is subsumed (subsumed [0064]) see paragraphs [0068] – 0070], [0119] – [0120] by the materialized view (ABS., materialized) (materialized view [0033]) query definition; (view definition “such as query definition [0035]) and returning the query result of the inner join (inner join [0048]) by retrieving a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of the materialized view (ABS., materialized) (materialized view [0033])

Regarding claim 21 Larson in view of Basu teaches the non-transitory computer readable storage medium of claim 19.
Larson as modified further teaches comprising instructions (computer-executable instructions [0194]) that upon execution (execution [0030]) by the at least one processor (processor [0030]) cause the at least one processor (processor [0030]) to store (store [0197]) the created materialized view (materialized view [0034]) with the query definition (view definition [0052]) and query results (aggregated resuls [0191]) generated by executing the query definition (execute the disclosed materialized view maintenance architecture [0194])

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of of Basu et al., (United States Patent Publication Number 20090150366) hereinafter Basu and in further view of Andrew Witkowski (United States Patent Number 6449606) hereinafter Witkowski.
Regarding claim 2 Larson in view of Basu teaches the method of claim 1.
Larson as modified further teaches  upon  outer join (left outer join [0048]) (right outer join [0048]) finding a match (the join matches the foreign key constraint between l_orderkey and o_orderkey [0037)
	Larson as modified does not disclose wherein adding the virtual tagging column to the materialized view by inserting a constant integer value having a first value and inserting a null entry; not finding a match.	
Basu teaches wherein adding the virtual tagging column (c3  [0012]) such as is virtual column to the materialized view (materialized view [0023]) 
 adding the virtual tagging column to the materialized view. By doing so a virtual column may also be derived from SQL functions and user-defined functions in addition to expressions. Basu [0019]
Witkowski teaches inserting a constant integer value having a first value (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) and inserting a null entry (a right table rowid pseudo column that is NULL Col 10 ln 61 – 62) not finding a match (DECODE(o.rowid, null, 0, 1) which evaluates to zero for antijoin rows. Col. 10 ln 12 – 13)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Witkowski whereby   inserting a constant integer value having a first value and inserting a null entry; not finding a match.	By doing so the rowid pseudo column of the right table can be replaced by a primary key of the right table or by an expression marking the antijoin rows like DECODE(o.rowid, null, 0, 1). Witkowski Col. 10 ln 46 0 48.

Regarding claim 20 Larson in view of Basu teaches the non-transitory computer readable storage medium of claim 19.
the comprising instructions that upon execution (computer-executable instructions [0194]) by the at least one processor cause the at least one processor (processors [0198]) upon the outer join (left outer join [0048]) (right outer join [0048]) outer join (left outer join [0048]) (right outer join [0048]) 
Larson as modified does not fully disclose add  the additional virtual tagging column to the materialized view inserting a constant integer value having a first value; finding a match and inserting a null entry; not finding a match, the virtual tagging column added to the right original database table being a part of the query results in the created materialized view.
Basu teaches add  the additional virtual tagging column (a virtual column is illustrated with the following DDL statement [0011] create table t1 (c1 number, c2 number, c3 (c1 + c2)) [0012]) such as “c3” is virtual column to the materialized view (materialized view [0023])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Basu wherein an additional virtual tagging column comprising a value indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist as a result of the outer 
Witkowski teaches by inserting a constant integer value having a first value; (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) finding a match and inserting a null entry; (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) not finding a match, (DECODE(o.rowid, null, 0, 1 Col. 10 ln 48) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Witkowski whereby   to add a non-nullable virtual tagging column to the right original database table by inserting a constant integer value having a first value; finding a match and inserting a null entry; not finding a match. By doing so a materialized view with psuedo columns are created. Witkowski Col. 8 ln 60

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Basu et al., (United States Patent Publication Number 20090150366) hereinafter Basu, and in further view of Oracle Communities
Regarding claim 5 Larson in view of Basu teaches the method of claim 1.
Larson as modified further teaches  wherein creating the materialized view comprises creating the materialized view (creating materialized views [0031]) using the outer join (left outer join [0048]) (right outer join [0048]) of the left database table (table “T1” [0048]) and the right  database table (table “T2” [0048]) and a join condition (equijoin condition [0147])
Larson does not fully disclose with no restrictions on primary key and non-nullability of column values
Oracle Communities teaches with no restrictions on primary key, (primary key created with NOVALIDATE) and non-nullability of column values (column_1 number not null)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Basu to incorporate the teachings of Oracle Communities with no restrictions on primary key and non-nullability of column values. By doing so using a NOVALIDATE check duplicates may be inserted into a primary key column. Oracle Communities.

Claims 6 – 10, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Basu et al., (United States Patent Publication Number 20090150366) hereinafter Basu, and in further view of Bello et al., (United States Patent Number 6496819) hereinafter Bello
Regarding claim 6 Larson in view of Basu teaches the method of claim 1.   
wherein one of the left  database table (table “T1” [0048]) and the right database table (table “T2” [0048]) contains at least one duplicate entry, (duplicates in table “T” [0043]) further comprising: harmonizing, (removes duplicates [0043]) with the one or more processors, (processors [0198])  the one of the left database table (table “T1” [0048]) and the right  database table (table “T2” [0048]) using a "group by" operation to remove the at least one duplicate entry; (group by on c_custkey. [0180]) and wherein the creating, (creating [0031]) with the one or more processors, (processors [0198]) 
Larson does not fully disclose of the  materialized view using the query definition and query results of the joined database table with the harmonized original database table.
Bello teaches of the materialized view (Fig. 2, (200) prune complete set of materialized views to create set of possible materialized views Col. 10 ln 3 – 5) further uses  the harmonized  database table (the summary table is joined back to the products table Col. 38 ln 44)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Basu to incorporate the teachings of Bello wherein of the materialized view further uses the harmonized database table. By doing so the summary table with scaling factors may be used to rewrite queries that call for cumulative aggregates. Bello Col. 20 ln 1 – 3


Regarding claim 7 Larson in view of Basu teaches the method of claim 1.
Larson as modified  further teaches comprising retrieving, with the one or more processors, (processors [0198]) a second query definition (get next view “such as second query definition [0035]) comprising an inner join of the left database table and the right database table(left outer join [0048]) (right outer join [0048]) determining, with the one or more processors, (processors [0198]) whether a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of the inner join (inner join [0048]) is subsumed (subsumed [0064]) see paragraphs [0068] – 0070], [0119] – [0120] by the materialized view (ABS., materialized) (materialized view [0033]) and returning, with the one or more processors, (processors [0198]) the inner join query result (inner join [0048])) by retrieving a query result (Fig. 14, (1406) aggregate results as specified in view definition and apply to view [0191]) of the materialized view (ABS., materialized) (materialized view [0033])
Larson does not fully disclose and by filtering all generated null rows from the query result of the materialized view.
Bello teaches and by filtering all generated null rows (filtering from the summary table 20 STl the antijoin rows. In this case those are rows where s_x
from the query result (results that were aggregated Col. 19 ln 66) of the materialized view (Fig. 2, (221) materialized view Col. 11 ln 10)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Basu  to incorporate the teachings of Bello by filtering all generated null rows from the query result of the materialized view. By doing so anti-join rows may be filtered out Col. 22 ln 37
Claim 17 corresponds to claim 7 and is rejected accordingly.

Regarding claim 8 Larson in view of Basu and in further view of Bello teaches the method of claim 7.
Larson as modified further teaches  comprising the one or more processors (processors [0198]) matching database tables in the inner join query (The (inner) join of the tables is defined as T11><1PT2 ={(t1,t2 )lt1ET1 , t2ET2 , p(t1,t2)}. [0048]) against database tables (table “T1” [0048]) (table “T2” [0048]) in the materialized view query definition (Materialized views with any combination of selections, inner joins [0033])

Regarding claim 9 Larson in view of Basu and in further view of Bello teaches the method of claim 7.
the one or more processors (processors [0198]) matching the inner join the second query definition (get next view “such as second query definition [0035])  as a subset of a join condition (create view goj_view as
select c_custkey, sum( o_totalprice) as tot_price
count(o_orderkey) as nn_count, count(') as row_count
from customer left outer join orders
on (c_custkey=o_custkey)
group by c_custkey [0180]) in the materialized view (materialized views [0033]) query definition (view definition “such as query definition [0035])

Regarding claim 10 Larson in view of Basu  and in further view of Bello teaches the method of claim 7.
Larson as modified further teaches  wherein filtering null rows (filtering from the summary table 20 STl the antijoin rows. In this case those are rows where s_x is null: Col. 23 ln 20 – 21) from the query result (results that were aggregated Col. 19 ln 66) of the materialized view (Fig. 2, (221) materialized view Col. 11 ln 10) comprises adding a predicate "COL IS NOT NULL", (special predicate Null(T) where C is any column of T that cannot contain a null value [0044])  where COL is a column of the added virtual tagging column in the materialized view query definition.
 where COL is a column of the added virtual tagging column (such as “c3” is virtual column [0012]) in the materialized view query definition (materialized view [0023])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson to incorporate the teachings of Basu wherein an additional virtual tagging column comprising a value indicating whether a null entry came from an original database table or has been inserted to indicate that a row or column value does not exist as a result of the outer join. By doing so a virtual column may also be derived from SQL functions and user-defined functions in addition to expressions. Basu [0019]

Regarding claim 13 Larson in view of Basu teaches the method of claim 12.
Larson as modified further teaches comprising the one or more processors (processors [0198])
Larson as modified does not fully disclose filtering rows from the materialized view query result by applying a filtering condition in the inner join query but not in the materialized view query definition.
Bello teaches filtering rows from the materialized view query result (filtering from the summary table 20 STl the antijoin rows. In this case those are rows where s_x
by applying a filtering condition in the inner join query (QUERY 10 (select distinct month, year from time) v Col. 34 LN 37) but not in the materialized view query definition. QUERY 10 select year, sum(sum_sales) 
from ST, (select distinct month, year from time) v
where ST.month=v.month
group by year Col. 34 ln 36 – 42 as con be seen here the DISTINCT CLAUSE is not on the materialized view ST; wherein ST, a materialized view, has replaced the FACT TABLE from QUERY 8
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Basu  to incorporate the teachings of Bello wherein filtering rows from the materialized view query result by applying a filtering condition in the inner join query but not in the materialized view query definition. By doing so the query is rewritten to
access the summary table using a complex join back to the Time table Bello Col. 34 ln 32 - 33

Claims 11 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larson et al., (United States Patent Publication Number 20070192283) hereinafter Larson, in view of Basu et al., (United States Patent Publication Number 20090150366) 
Regarding claim 11 Larson in view of Basu  and in further view of Bello teaches the method of claim 7.
Larson as modified further teaches comprising the one or more processors (processors [0198]) matching (matches [0037]) and optimizing (optimization [0112]) outer join queries (outer joins [0193]) against materialized views (ABS., materialized) (materialized view [0033]) including a left outer join (left outer join [0048]) of one of the left database table (table “T1” [0048]) and the right  database table (table “T2” [0048]) and a join condition (equijoin condition [0147])
Larson as modified does not fully disclose with no restrictions on primary key and non-nullability
Oracle Communities teaches with no restrictions on primary key, (primary key created with NOVALIDATE) and non-nullability (column_1 number not null)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski, Bello to incorporate the teaches of Oracle Communities with no restrictions on primary key,  non-nullability. By doing so using a NOVALIDATE check duplicates may be inserted into a primary key column. Oracle Communities

Regarding claim 14 Larson in view of Witkowski teaches the method of claim 12.
Larson as modified further teaches comprising the one or more processors (processors [0198]) matching (matches the foreign key constraint between l_orderkey and o_orderkey. [0037]) and optimizing (reducing the maintenance overhead through optimization [0112]) outer join queries (outer joins [0193]) against materialized views (ABS., materialized) (materialized view [0033]) and a join condition (equijoin condition [0147])
Larson as modified does not fully disclose including one of a harmonized left  database table and a harmonized right database table with no restrictions on primary key, non-nullability
Bello teaches including one of a harmonized left  database table (group by clause operating on the product_name column of the Product table Col. 8 ln 49) and a harmonized right  database table (group by clause operating on the month column of the Time table Col. 8 ln 49) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski, to incorporate the teaches of Bello including one of a harmonized left original database table and a harmonized right original database table. By doing so a join graph is created that includes (1) a set of joins that are common to both the

Oracle Communities teaches with no restrictions on primary key, (primary key created with NOVALIDATE) and  non-nullability (column_1 number not null,)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Larson in view of Witkowski, to incorporate the teaches of Oracle Communities wherein with no restrictions on primary key and non-nullability. By doing so using a NOVALIDATE check duplicates may be inserted into a primary key column. Oracle Communities.

Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory

calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more

questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/Kweku Halm/
Examiner
Art Unit 2166
01/15/2022

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166